COFFEY, J.
This is simply a matter of jurisdiction. This court has jurisdiction of the subject matter of this application. No other court is competent to enjoin this court by any such process as this. This is addressed to the parties, and they are responsible for any disobedience of the injunction to the other department. All the court here has to do is to attend to the business before it. Here is an application regular in form, and the hearing is insisted upon. *472As to the injunction—why, the parties who are enjoined may proceed at their peril in the other department.
The only point is this: The matter is regularly on the calendar, and if the action of this court should be, as suggested, vain, the parties who have procured the injunction against this proceeding will suffer nothing. I am bound to hear all matters that come on here to be heard, when those who make application insist upon their rights. Mr. Lyons is not under the jurisdiction of the other court as attorney in this proceeding. That has been repeatedly held. He has no business as attorney of the minors in that other court. He might have business there if he should be appointed guardian ad litem. Here the application is before the court and all interested in the applicaton.....I cannot take notice of the matter that is pending in another court. I take notice of the record as it existed at the time of the filing of this application. It is a mere accident—the clerk failed to do a ministerial duty the other day; that is the reason that you have any right in court at all this morning. Because, if the matter had been heard as the matter stood the other morning, you would not have been here with this other proposition. It is suggested on your side there is an attempt here to evade the operation of the order—of the restraining order. It might be said, on the other side, that there is an attempt to evade the jurisdiction of this court.
Mr. Lyons is the agent of the court to represent these minors. Of course he could not be employed by them, and he would not be subject to that restraining order. I don’t know how far the court—the other court—will exert its power over persons not minors or not described as such. What I say—I possibly might be misunderstood by it—is that the attorney appointed by the court has no business outside of the probate department; and that has been repeatedly decided. One instance is the case with which you all are more or less remotely associated, an estate of some magnitude, .the Estate of Blythe. Dr. Taylor was appointed by the court in that case and went into another department, No. 10,1 think, and was not allowed to appear in the ease because he had no business outside of the probate court. He was responsible to no other authority except the court that appointed him. *473So in the Estate of Caroline Fisher: 1 Cof. Pro. Dec. 97. I refused to allow an attorney appointed in that way for services rendered by him in a litigation in another department, because he had no- business there. He was only an incident of administration. As he can act nowhere else than in the probate department, he is constantly liable to be called upon for his acts and is amenable to the probate department in his capacity as attorney for minor heirs; and is amenable to no other department.
This proceeding was not instituted by him. He is appearing here in behalf of those whom he represents. He has, in my judgment, perfect standing in court. Once a proceeding is instituted, the machinery will not be stopped if there be somebody in interest adequately represented to continue it. If I understand the law correctly, the injunction only goes, to certain individuals; certainly, unless I misapprehend the law, it will not go to the parties represented by Mr. Lyons, or to him, as he has no standing whatever except in this forum, and then by special permission of the law. But of course all parties have rights here, and no party is to be forced to a conclusion precipitately. If this matter could be finished today, with justice to all parties, I prefer it should be done. I will take the record as it is presented. There is nothing in this record, as I see it, that vitiates or suggests any want of jurisdiction in this court; on the contrary, the jurisdiction is perfect upon the record. Under the statute this is the forum in which to come to confirm that sale under the power of the will. It is no answer to that to say that there is a contract between the deceased partner and the survivor. We look at the will for the source of the power, and we look at the execution of that power, and then at the prudence of conducting and making this sale. So far as the probate jurisdiction goes, if that power is perfect, that is the end of this court’s proceeding; its responsibility is discharged.
I am here to take evidence, unless under your protest—in your objection—you say the court is without jurisdiction, or that the sale is unfair, or in any other way that it is not proper for it to be confirmed.
*474According to the statement, there is a margin of a hundred and fifteen thousand dollars between the sale suggested in one ease and the sale in the other. It is the duty of the court to conserve the interests of minors. It seems now there is a sale reported to the court more advantageous than the one suggested on the other side under an agreement, .... and the sale was made under a power in the will.
There is no legal excuse for a continuance. I will take the testimony. I will hear Mrs. Puller.
The executrix was then partially examined, and further hearing was continued until March 12, 1891, at which time the examination of the executrix was concluded, and two of the surviving partners were examined by the attorney for minor heirs and by the court.
Upon the conclusion of the taking of testimony, counsel for the objecting partner again requested that final action on the petition for confirmation be delayed until determination of Mr. Whittier’s rights, and thereupon the court ruled as follows:
COPPEY, J. (Orally).
You see where that situation would place the court, as a rule of procedure, if you were to establish that. That as to a matter in which this court has acquired jurisdiction, some person with or without cause, or sufficient cause, could go in another department and could then come in here and factiously delay proceedings and impede justice in this department. This court' has first acquired jurisdiction. Jurisdiction is perfect already. Then the party desiring to defeat this application here and in good faith—as, of course, I have no question in the present case, but it might be in bad faith in another case, and the precedent would be established—that he could go across the corridor and obtain from the judge, as a matter of course, an order restraining the party until the subject matter of that action was determined in that proceeding. Then the parties are restrained, and this court is arrested in its orderly conduct of work. That would be the result. Of course, I do not desire to have a conflict with another department, and I prefer to delay rather than seek and invite a conflict of jurisdiction or aggravate any existing complications. But *475the point simply is, that this court has jurisdiction; and, if the proofs are made in substantiation of the allegations in the complaint or petition, it is the right of the parties to insist upon this going forward. It is the duty of the court to obey that insistence.
I want to see what is established in this proceeding. There is an allegation in the complaint (“Return and Account of Sale”) that a certain sale has been made; that it is a good sale. A claim was presented by Mr. Whittier, and rejected and returned to him; a claim, as I understand it, under the partnership articles. Now the court has before it just one bid or one sale, which has, as its earnest of payment, a hundred thousand dollars cash paid, and secured notes. All that is established. Under ordinary circumstances the court would not hesitate a second to confirm the sale. On the other hand, we have, as against the confirmation, a statement that there is an action pending in another department, involving the subject matter of the sale and the claim of a particular surviving partner. It would be a dangerous precedent for a court to establish that, pending that application to confirm the sale by a court with jurisdiction, somebody might institute suit in another department to arrest the proceeding for his own purposes. The minors must be protected by the court, especially because they are under disability. Now, what I say is that the court is bound to exercise its judgment as soon as the particular facts that are brought before it are established. Now, to dismiss this proceeding, or to do anything that would be equivalent to that, is simply to place the estate at a great disadvantage, and to say that it may not be able to obtain as much as it is now in the power of the court to enforce. I see no reason why the judgment of the court should be delayed, and why the order should be refused. I therefore mark the application granted. ’ ’